Title: To George Washington from Arthur Lee, 2 April 1782
From: Lee, Arthur
To: Washington, George


                        
                            Dear Sir
                            Philadelphia April 2d 1782
                        
                        I enclose your Excellency the latest account that has been received here of European Politics.
                        The Governor of Virginia writes us— that a Vessel just arrived from the W. Indies informs, that Count de
                            Grasse has totally defeated the English fleet; taken or destroyd 4 sail of the line, & 100 sail of Transports with
                            3,000 Troops on board. His Letter is dated the 23d ult.
                        I beg my respects to Mrs Washington, & have the honor of being, with the greatest esteem, Yr
                            Excellency’s most Obedt & most Humb. Servt
                        
                            Arthur Lee
                        
                     Enclosure
                                                
                            
                                Extract of a Letter from Baron Beslerode to A. Lee
                                Antwerp Dec. 20 1781
                                
                            
                            The Empress of Russia, instead of furnishing the assistance to the Dutch which She was bound to do by
                                treaty of armed Neutrality, has been amusing them with an offer of her mediation for a particular  between them & G.B. This mediation the B.  haughtily
                                rejected at first, but have  accepted it in termes very flattering to the 
                                    illegible on condition however that the Dutch shall submit to their terms. It
                                is supposed the British have gained an undue influence over the present prime Minister, which they attempted in vain
                                with the late one, Count Parrin, who resigned with an open avowel that such an attempt had been made on him, &
                                that they had a corrupt influence over the Councils of the Empress His resignation has occasiond a ferment, which may
                                make it dangerous for her to disclose openly in favor of England. But it is certain that She has sent the Grand Duke
                                & Dutchess, who are Enemies to the British interest, to travel for three years, which is deemed a sort of
                                horrible exile.
                            The Prince of Orange is sold to England by his director the Duke of Brunswick. The Orange Faction that
                                the popular party in Holland were gaining ground every day & insisted on an immediate treaty with france for a
                                joint prosecution of the war, & a Treaty of Commerce with America, have pushed business of the russian
                                mediation to prevent preparations for the ensuing campaign.
                            The Emperor has turned his back on Engd & taking advantage of the times is demolishing the
                                fortifications of the barrier towns in this Country where the Dutch kept Garrisons, & which it seems the
                                States general have agreed to withdraw.
                            We do not know that the political  of France will be alterd by the death of
                                Count Maurepas, but of this we shall be better able to judge when the King fixes upon his successor.
                            The Spaniards are still amusing themselves, at an enormous expense before Gibralter for St Philips,
                                & they talk publickly of taking Jamaica next Spring for which purpose an Armament, with 4000 Men, is now
                                fitting out at Cadiz It is certain that Spain so unaccountably denying to acknowlege the Independance of America is of
                                infinite prejudice to your affairs. Where the fault is I know not. 
                            The next year will be more a year of intrigue & negociation on the part of your Enemy, than of
                                offensive operations of war; though it is probable that most of their resentment will fall in
                                America. unless She is well prepard at all points to resist attacks Virginia will, I think, again
                                be the scene of war, if it becomes offensive, & her foresight dont prevent it, by effectual preparations.
                        
                        
                    